 1
 2
                                 UNITED STATES DISTRICT COURT
 3
                             CENTRAL DISTRICT OF CALIFORNIA
 4
 5
     AMERICAN GUARD SERVICES                      )   Case No. 2:18-CV-05418-RSWL (SSx)
 6   INC.,                                        )
                                                  )   STIPULATED CONFIDENTIALITY
 7                                                )   AGREEMENT AND PROTECTIVE
                    Plaintiff,                    )   ORDER
 8                                                )
                                                  )
 9            v.                                  )   NOTE CHANGES MADE BY THE
                                                  )   COURT.
10                                                )
     SZERLIP & CO., INC.,                         )
11                                                )
                                                  )
12                  Defendant.                    )
                                                  )
13                                                )
                                                  )
14                                                )
15            Defendant Szerlip & Co., Inc. (“Szerlip”) issued a subpoena to produce
16   documents on non-party First Mercury Insurance Company (“FMIC”), seeking
17   any and all documents contained in FMIC’s underwriting and claim files for
18   plaintiff American Guard Services, Inc., (“AGS”), with the claim file documents
19   limited solely to the Rimona Ligon claim.
20            Whereas, some of the requested documents contain confidential, proprietary,
21   or private information for which special protection from public disclosure or use
22   for any purpose other than this litigation would be warranted and that the
23   disclosure of such information would necessarily result in harm to the disclosing
24   party.
25            Whereas, for purposes of permitting disclosure of documents containing
26   confidential information, as that term is defined below, the parties, which includes non-
27   party FMIC, stipulate and agree to the terms of this stipulated confidentiality order
28   through their respective counsel, and further agree that production of such confidential
     STIPULATED CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
     Case No.2:18-CV-05418-RSWL-SS; Our File No. 3516.42
 1   information is conditioned on the Court executing a confidentiality order.
 2          The parties, therefore, stipulate and agree as follows:
 3          1.      In connection with discovery proceedings in this action, parties may
 4   designate any document, thing, material, testimony or other information derived
 5   therefrom, as “Confidential” under the terms of this Protective Order (hereinafter
 6   “Order”). Confidential information is trade secrets, proprietary information, and other
 7   highly confidential commercial information, or material required to be kept confidential
 8   by state or federal law.
 9          2.      By designating a document, thing, material, testimony or other information
10   derived therefrom as “Confidential” under the terms of this Order, the party making the
11   designation is certifying to the Court that there is a good faith basis in law and in fact for
12   the designation within the meaning of Federal Rule of Civil Procedure 26(g).
13          3.      Confidential documents shall be so designated by stamping copies of the
14   document produced to a party with the legend “CONFIDENTIAL.” Stamping the legend
15   “CONFIDENTIAL” on the cover of any multipage documents shall designate all pages of
16   the document as confidential, unless otherwise indicated by the producing party.
17          4.      Testimony taken at a deposition may be designated as confidential by
18   making a statement to that effect on the record at the deposition. Arrangements shall be
19   made with the court reporter taking and transcribing such deposition to separately bind
20   such portions of the transcript containing information designated as confidential, and to
21   label such portions appropriately.
22          5.      Material designated as confidential under this Order, the information
23   contained therein, and any summaries, copies, abstracts, or other documents derived in
24   whole or in part from material designated as confidential (hereinafter “Confidential
25   Material”) shall be used only for the purpose of the prosecution, defense, or settlement of
26   this action, and for no other purpose.
27          6. Confidential Material produced pursuant to this Order may be disclosed or
28   made available only to the Court, to counsel for a party (including the paralegal, clerical,
     STIPULATED CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
     Case No.2:18-CV-05418-RSWL-SS; Our File No. 3516.42                                        -2-
 1   and secretarial staff employed by such counsel), and to the “qualified persons” designated
 2   below:
 3             (a) a party, or an officer, director, or employee of a party deemed necessary
 4   by counsel to aid in the prosecution, defense, or settlement of this
 5   action;
 6             (b) experts or consultants (together with their clerical staff) retained by
 7   such counsel to assist in the prosecution, defense, or settlement of this
 8   action;
 9             (c) court reporter(s) employed in this action;
10             (d) a witness at any deposition or other proceeding in this action; and
11             (e) any other person as to whom the parties in writing agree.
12   Prior to receiving any Confidential Material, each “qualified person” shall be provided
13   with a copy of this Order and shall execute a nondisclosure agreement in the form of
14   Attachment A, a copy of which shall be provided forthwith to counsel for each other
15   party and for the
16   parties.
17             7.     Only qualified persons may attend depositions at which Confidential
18   Material is used or discussed.
19             8.     The parties may further designate certain discovery material or testimony of
20   a highly confidential and/or proprietary nature as “CONFIDENTIAL - ATTORNEY’S
21   EYES ONLY” (hereinafter “Attorney’s Eyes Only Material”), in the manner described in
22   paragraphs 2 and 3 above. Attorney’s Eyes Only Material, and the information contained
23   therein, shall be disclosed only to the Court, to counsel for the parties (including the
24   paralegal, clerical and secretarial staff employed by such counsel), and to the “qualified
25   persons” listed in subparagraphs 6(b) through (e) above, but shall not be disclosed to a
26   party, or to an officer, director or employee of a party, unless otherwise agreed or
27   ordered. If disclosure of Attorney’s Eyes Only Material is made pursuant to this
28   paragraph, all other provisions in this order with respect to confidentiality shall also

     STIPULATED CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
     Case No.2:18-CV-05418-RSWL-SS; Our File No. 3516.42                                        -3-
 1   apply.
 2            9.    Nothing herein shall impose any restrictions on the use or disclosure by a
 3   party of material obtained by such party independent of discovery in this action, whether
 4   or not such material is also obtained through discovery in this action, or from disclosing
 5   its own Confidential Material as it deems appropriate.
 6            10.   If Confidential Material, including any portion of a deposition transcript
 7   designated as Confidential or Attorney's Eyes Only, is included in any papers to be filed
 8   with the Court, such papers shall be accompanied by an application to (a) file the
 9   confidential portions thereof under seal (if such portions are segregable), or (b) file the
10   papers in their entirety under seal (if the confidential portions are not segregable). The
11   application shall be directed to the judge to whom the papers are directed. Pending the
12   ruling on the application, the papers or portions thereof subject to the sealing application
13   shall be lodged under seal.
14            11.   This Order shall be without prejudice to the right of the parties (i) to bring
15   before the Court at any time the question of whether any particular document or
16   information is confidential or whether its use should be restricted or (ii) to present a
17   motion to the Court under Fed. R. Civ. P. 26(c) for a separate protective order as to any
18   particular document or information, including restrictions differing from those as
19   specified herein. This Order shall not be deemed to prejudice the parties in any way in
20   any future application for modification of this Order. The provisions of paragraphs 10
21   and 11 are subject to the Local Rule requirements of Local Rule 79 and Local Rule
22   37. Nothing in the Order shall govern the introduction or filing of evidence during
23   the trial of this matter.
24            12.   This Order is entered solely for the purpose of facilitating the exchange of
25   documents and information between the parties to this action without involving the Court
26   unnecessarily in the process. Nothing in this Order nor the production of any information
27   or document under the terms of this Order nor any proceedings pursuant to this Order
28   shall be deemed to have the effect of an admission or waiver by either party or of altering

     STIPULATED CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
     Case No.2:18-CV-05418-RSWL-SS; Our File No. 3516.42                                          -4-
 1   the confidentiality or nonconfidentiality of any such document or information or altering
 2   any existing obligation of any party or the absence thereof.
 3          13.     This Order shall survive the final termination of this action, to the extent
 4   that the information contained in Confidential Material is not or does not become known
 5   to the public, and the Court shall retain jurisdiction to resolve any dispute concerning the
 6   use of information disclosed hereunder. Upon termination of this case, counsel for the
 7   parties shall assemble and return to each other all documents, material and deposition
 8   transcripts designated as confidential and all copies of same, or shall certify the
 9   destruction thereof.
10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11          Diana Courteau attests that pursuant to L.R. 5-4.3.4(a)(2)(i), all other
12   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
13   content and have authorized the filing.
14
15   DATED: May 14, 2019                         COURTEAU & ASSOCIATES, INC.
16
17                                                                /S/
                                                  Diana L. Courteau, Esq.
18                                                Attorneys for Defendant
                                                  SZLERLIP & CO., INC.
19
20   DATED: May 13, 2019
21
                                                             /S/
22                                                Mazyar Hassan Mazarei
                                                  Attorneys for Plaintiff
23                                                AMERICAN GUARD SERVICES, INC.,
24
25   DATED: May 7, 2019                          GIBSON ROBB & LINDH LLP
26
27                                                               /S/
                                                  Michael J. Cummins
28                                                Attorneys for Non-Party
                                                  FIRST MERCURY INSURANCE
     STIPULATED CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
     Case No.2:18-CV-05418-RSWL-SS; Our File No. 3516.42                                       -5-
 1                                                COMPANY
 2                                               ORDER
 3          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
 4   and Protective Order.
 5          IT IS SO ORDERED.
 6
 7   DATED: 5/24/19                                  ___/S/ SUZANNE H. SEGAL
                                                      United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
     Case No.2:18-CV-05418-RSWL-SS; Our File No. 3516.42                               -6-
